DETAILED ACTION
	
Remarks
This communication is in responsive to the Response filed 05-17-2022. Claims 1, 4, 6 and 9-22 are currently pending. Claims 1 and 6 have been amended. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim 1 has been amended; Claim 6 has been canceled: 
1. 	(Currently Amended) An anode active material, comprising: an amorphous carbon material in which a ratio of moieties having a distance d002 of 3.77 Å or more between crystal planes is 5 % to 9 % based on the entire crystal plane distance distribution of the amorphous carbon material, 
wherein the amorphous carbon material includes at least one of hard carbon, soft carbon, and graphite, and 

6. 	(Canceled) 

Allowable Subject Matter
Claims 1, 4 and 9-22 are allowed.
The following is an examiner’s statement of reasons for allowance: The cited prior art (US 2017/0317382) teaches a negative electrode active material that comprises carbonaceous material having an average lattice distance in X-ray diffraction of 0.340 nm to about 0.380 nm in an amount of 5 to 15 mass % (paragraph 34) but fails to teach ort fairly suggest that the negative electrode active material comprises amorphous carbon material including a mixture of soft carbon and graphite, wherein a ratio of moieties having a distance d002 of 3.77 Å or more between crystal planes is 5 % to 9 % based on the entire crystal plane distance distribution of the amorphous carbon material. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSEI K AMPONSAH whose telephone number is (571)270-3446. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OSEI K AMPONSAH/             Primary Examiner, Art Unit 1729